Special Shareholder Meeting (Unaudited) On April 16, 2009, a Special Meeting of the Shareholders of John Hancock Sovereign Bond Fund and its series, John Hancock Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock Sovereign Bond Fund. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative % % Withhold % % TOTAL % % John G. Vrysen Affirmative % % Withhold % % TOTAL % % James F. Carlin Affirmative % % Withhold % % TOTAL % % William H. Cunningham Affirmative % % Withhold % % TOTAL % % Deborah Jackson Affirmative % % Withhold % % TOTAL % % Charles L. Ladner Affirmative % % Withhold % % TOTAL % % Stanley Martin Affirmative % % Withhold % % TOTAL % % Patti McGill Peterson Affirmative % % Withhold % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present John A. Moore Affirmative % % Withhold % % TOTAL % % Steven R. Pruchansky Affirmative % % Withhold % % TOTAL % % Gregory A. Russo Affirmative % % Withhold % % TOTAL % % Proposal 6: To revise merger approval requirements for John Hancock Sovereign Bond Fund. PROPOSAL 6 PASSED ON APRIL 16, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock Sovereign Bond Fund and its series, John Hancock Bond Fund, held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 2: To approve a new form of Advisory Agreement between John Hancock Sovereign Bond Fund and John Hancock Advisers, LLC. PROPOSAL 2 PASSED ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % Proposal 3: To approve the following changes to fundamental investment restrictions: PROPOSALS 3A-3F AND 3L PASSED ON MAY 5, 2009. 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): % of Outstanding % of Shares No. of Shares Shares Present 3A. Revise: Concentration Affirmative % % Against % % Abstain % % Borker Non-Vote % % TOTAL % % 3B. Revise: Diversification Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3C. Revise: Underwriting Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % 3D. Revise: Real Estate Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % 3E. Revise: Loans Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present 3F. Revise: Senior Securities Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % 3L. Eliminate: Pledging Assets Affirmative % % Against % % Abstain % % Broker Non-Vote % % TOTAL % % Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR CLASSES A AND B ONLY ON MAY 5, 2009. (There was no Quorum for Class R1). Class A 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class R1 4 Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 PASSED ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % %
